 


109 HR 3954 IH: Social Security COLA Protection Act of 2005
U.S. House of Representatives
2005-09-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3954 
IN THE HOUSE OF REPRESENTATIVES 
 
September 29, 2005 
Ms. Herseth (for herself, Mr. Schiff, Mr. Filner, Mr. Emanuel, Mr. Higgins, Mr. Pallone, Mr. Grijalva, Mrs. Tauscher, Ms. Matsui, Mr. Van Hollen, Mr. Brown of Ohio, Mr. Davis of Florida, Mr. Bishop of Utah, Ms. Baldwin, Mr. Olver, Mr. Wexler, Ms. Solis, Ms. Kaptur, Mr. Nadler, Mr. Meeks of New York, Mr. Conyers, Mr. Waxman, Mr. Berry, Ms. Schakowsky, Mr. Gene Green of Texas, Mr. Lantos, Mr. McDermott, Mrs. Maloney, Mr. Meehan, Mr. Larson of Connecticut, Mrs. Davis of California, Mr. Kildee, Mr. George Miller of California, and Mr. Ross) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To amend the Social Security Act to protect Social Security cost-of-living adjustments (COLA). 
 
 
1.Short titleThis Act may be cited as the Social Security COLA Protection Act of 2005.  
2.Protection of Social Security COLA increases against excessive medicare premium increases 
(a)Application to part b premiumsSection 1839(f) of the Social Security Act (42 U.S.C. 1395r(f)) is amended— 
(1)by striking (f) For any calendar year after 1988 and inserting (f)(1) For any calendar year after 1988 and before 2006; and 
(2)by adding at the end the following new paragraph:  
 
(2)For any calendar year (beginning with 2006), if an individual is entitled to monthly benefits under section 202 or 223 or to a monthly annuity under section 3(a), 4(a), or 4(f) of the Railroad Retirement Act of 1974 for November and December of the preceding year, if the monthly premium of the individual under this section for December of the preceding year and for January of the year involved is deducted from those benefits under section 1840(a)(1) or section 1840(b)(1), and if the amount of the individual's premium is not adjusted for January of the year involved under subsection (i), the monthly premium otherwise determined under this section for the individual for that year shall not be increased pursuant to subsection (a)(3) to an amount that exceeds 25 percent of the amount of the increase in such monthly benefits for that individual attributable to section 215(i).. 
(b)Application to part d premiums 
(1)In generalSection 1860D–13(a)(1) of such Act (42 U.S.C. 1395ww-113(a)(1)) is amended— 
(A)in subparagraph (F), by striking (D) and (E), and inserting (D), (E), and (F),; 
(B)by redesignating subparagraph (F) as subparagraph (G); and 
(C)by inserting after subparagraph (E) the following new subparagraph: 
 
(F)Protection of social security cola increaseFor any calendar year, if an individual is entitled to monthly benefits under section 202 or 223 or to a monthly annuity under section 3(a), 4(a), or 4(f) of the Railroad Retirement Act of 1974 for November and December of the preceding year and was enrolled under a PDP plan or MA–PD plan for such months, the base beneficiary premium otherwise applied under this paragraph for the individual for months in that year shall be decreased by the amount (if any) by which the sum of the amounts described in the following clauses (i) and (ii) exceeds 25 percent of the amount of the increase in such monthly benefits for that individual attributable to section 215(i): 
(i)Part d premium increase factor 
(I)In generalExcept as provided in this clause, the amount of the increase (if any) in the adjusted national average monthly bid amount (as determined under subparagraph (B)(iii)) for a month in the year over such amount for a month in the preceding year. 
(II)No application to full premium subsidy individualsIn the case of an individual enrolled for a premium subsidy under section 1860D–14(a)(1), zero. 
(III)Special rule for partial premium subsidy individualsIn the case of an individual enrolled for a premium subsidy under section 1860D–14(a)(2), a percent of the increase described in subclause (I) equal to 100 percent minus the percent applied based on the linear scale under such section. 
(ii)Part b premium increase factorIf the individual is enrolled for such months under part B— 
(I)In generalExcept as provided in subclause (II), the amount of the annual increase in premium effective for such year resulting from the application of section 1839(a)(3), as reduced (if any) under section 1839(f)(2). 
(II)No application to individuals participating in medicare savings programIn the case of an individual who is enrolled for medical assistance under title XIX for medicare cost-sharing described in section 1905(p)(3)(A)(ii), zero.. 
(2)Application under medicare advantage programSection 1854(b)(2)(B) of such Act (42 U.S.C. 1395w-24(b)(2)(B)), as in effect as of January 1, 2006, relating to MA monthly prescription drug beneficiary premium, is amended by inserting after as adjusted under section 1860D–13(a)(1)(B) the following: and section 1860D–13(a)(1)(F). 
(3)Payment from Medicare Prescription Drug AccountSection 1860D–16(b) of such Act (42 U.S.C. 1395w-116(b)) is amended— 
(A)in paragraph (1)— 
(i)by striking and at the end of subparagraph (C); 
(ii)by striking the period at the end of subparagraph (D) and inserting ; and; and 
(iii)by adding at the end the following new subparagraph: 
 
(E)payment under paragraph (5) of premium reductions effected under section 1860D–13(a)(1)(F).; and 
(B)by adding at the end the following new paragraph: 
 
(5)Payment for cola protection premium reductions 
(A)In generalIn addition to payments provided under section 1860D–15 to a PDP sponsor or an MA organization, in the case of each part D eligible individual who is enrolled in a prescription drug plan offered by such sponsor or an MA–PD plan offered by such organization and who has a premium reduced under section 1860D–13(a)(1)(F), the Secretary shall provide for payment to such sponsor or organization of an amount equivalent to the amount of such premium reduction. 
(B)Application of provisionsThe provisions of subsections (d) and (f) of section 1860D–15 (relating to payment methods and disclosure of information) shall apply to payment under subparagraph (A) in the same manner as they apply to payments under such section.. 
(c)Disregard of premium reductions in determining dedicated revenues under MMA cost containmentSection 801(c)(3)(D) of the Medicare Prescription Drug, Improvement, and Modernization Act of 2003 (Public Law 108–173) is amended by adding at the end the following: Such premiums shall also be determined without regard to any reductions effected under section 1839(f)(2) or 1860D–13(a)(1)(F) of such title.. 
(d)Effective dates 
(1)Part b premiumThe amendments made by subsection (a) apply to premiums for months beginning with January 2006. 
(2)Part d premiumThe amendments made by subsection (b) apply to premiums for months beginning with January 2007. 
(3)MMA provisionThe amendment made by subsection (c) shall take effect on the date of the enactment of this Act. 
 
